Relator, on the return of a rule to show cause, was awarded a peremptory writ of mandamus commanding respondents (building inspector of the City of Clifton and the City of Clifton) to issue a permit to him for the erection of a building to be used as a "skating rink." See Piaget-Del Corp. v. Kulik,133 N.J.L. 485; 45 Atl. Rep. (2d) 125. Accordingly, the writ was issued.
Respondents petition this court that a record in alternativemandamus be moulded to the end that they may take an appeal from the judgment entered in the Supreme Court to the Court of Errors and Appeals. R.S. 2:83-11. Trinkle v. Donnelly,98 N.J.L. 298; 118 Atl. Rep. 417; Roberts v. Hetrick,125 N.J.L. 633, 635; 17 Atl. Rep. (2d) 589. A like application was made to and denied by Mr. Justice *Page 148 
Heher, who sat alone pursuant to statute and who awarded the writ. See docket of the clerk of the Supreme Court.
Our careful study of respondents' application fails to disclose any justification for the exercise of our discretionary power in the premises. Cf. Roberts v. Hetrick, supra (at p. 635). For, we are entirely satisfied that Mr. Justice Heher reached the correct result on the merits. Piaget-Del Corp. v. Kulik,supra.
Hence, we too deny respondents' petition which is dismissed, with costs. Chief Justice Case dissents.